Exhibit 10.1

Execution Version

 

 

SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

dated as of

June 19, 2018,

among

INSTALLED BUILDINGS PRODUCTS, INC.,

as the Borrower,

the other Loan Parties party hereto, the Participating Lenders and Fronting Bank
party hereto,

and

ROYAL BANK OF CANADA,

as Administrative Agent

 

 

RBC CAPITAL MARKETS1,

as Lead Arranger and Bookrunner

 

 

 

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

This SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT, dated as of June 19, 2018
(this “Amendment”), among Installed Building Products, Inc., a Delaware
corporation (the “Borrower”), ROYAL BANK OF CANADA (“RBC”), as administrative
agent (in such capacity, the “Administrative Agent”) under the Credit Agreement
referred to below, and each Participating Lender (as defined below) party
hereto.

RECITALS:

WHEREAS, reference is made to the Term Loan Credit Agreement, dated as of
April 13, 2017 (as amended by that First Amendment to the Term Loan Credit
Agreement, dated as of November 30, 2017, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Existing Credit Agreement” and as may be further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, including by this Amendment, the “Credit Agreement”), among the
Borrower, the lenders or other financial institutions or entities from time to
time party thereto and the Administrative Agent (capitalized terms used but not
defined herein having the meaning provided in the Credit Agreement), pursuant to
which the Lenders provided the Borrower with Tranche B-1 Term Loans in an
aggregate initial principal amount of $299,250,000 (the “Tranche B-1 Term
Loans”);

WHEREAS, this Amendment constitutes an Incremental Facility Amendment and a
Refinancing Amendment, and the Borrower is hereby notifying the Administrative
Agent that it is requesting the establishment of Incremental Term Loans and
Other Term Loans pursuant to Sections 2.20 and 2.21 of the Existing Credit
Agreement;

WHEREAS, the Borrower desires to amend the Existing Credit Agreement to, among
other things, (i) incur Other Term Loans which shall extend the maturity on the
Tranche B-1 Term Loans (the “Extended Term Loans”), (ii) obtain Incremental Term
Loans in aggregate principal amount of up to $100,000,000 (the “2018 Incremental
Term Loans”) and (iii) add a new Class of Term Loans consisting of all of the
Extended Term Loans and all of the 2018 Incremental Term Loans, collectively in
aggregate principal amount of $397,750,000 (the “Tranche B-2 Term Loans”; the
commitments and Tranche B-2 Participation Notices, as applicable, in respect of
such Tranche B-2 Term Loans, the “Tranche B-2 Term Loan Commitments”; and the
Lenders with Tranche B-2 Term Loan Commitments and any permitted assignees
thereof, the “Tranche B-2 Lenders”) which will be available on the Second
Amendment Effective Date (as defined below) to refinance all Tranche B-1 Term
Loans outstanding under the Existing Credit Agreement immediately prior to
effectiveness of this Amendment (the “Existing Term Loans”) and which Tranche
B-2 Term Loans shall constitute Other Term Loans and Term Loans (as applicable)
for all purposes of the Credit Agreement and the other Loan Documents.

WHEREAS, each Lender holding Existing Term Loans under the Existing Credit
Agreement immediately prior to effectiveness of this Amendment (each, an
“Existing Term Lender”) executing and delivering a notice of participation in
the Tranche B-2 Term Loans in the form attached as Exhibit A hereto (a “Tranche
B-2 Participation Notice”) and electing the cashless settlement option therein
(each such Existing Term Lender in such capacity and with respect to the
Existing Term Loans so elected, a “Converting Lender” and, together with each
other Person executing and delivering a Tranche B-2 Participation Notice or
otherwise providing a Tranche B-2 Term Commitment, the “Participating Lenders”)
shall be deemed to have exchanged on the Second Amendment Effective Date all (or
such lesser amount allocated to such Lender by the Lead Arranger (as defined
below)) of its outstanding Tranche B-1 Term Loans (which Tranche B-1 Term Loans
shall thereafter no longer be deemed to be outstanding) for an equal aggregate
principal amount of Tranche B-2 Term Loans, and such Lender shall thereafter
become a Tranche B-2 Lender under the Credit Agreement.

 

2



--------------------------------------------------------------------------------

WHEREAS, RBC agrees to act as fronting bank for the syndication of the Tranche
B-2 Term Loans (in such capacity, the “Fronting Bank”), and the Fronting Bank
will purchase, and the Existing Term Lenders will sell to the Fronting Bank,
immediately prior to effectiveness of this Amendment, the outstanding principal
amount of Tranche B-1 Term Loans that are not exchanged for Tranche B-2 Term
Loans held by (i) each Existing Term Lender that executes and delivers a Tranche
B-2 Participation Notice and elects the cash settlement option therein (the
“Non-Converting Lenders”) and (ii) each Existing Term Lender that does not
execute and deliver a Tranche B-2 Participation Notice (the “Non-Participating
Lenders”) (such term loans described in this recital, the “Reallocated Term
Loans”).

WHEREAS, to the extent there exist any Reallocated Term Loans, the Fronting Bank
shall be deemed to exchange on the Second Amendment Effective Date such
Reallocated Term Loans on a cashless settlement basis for an equal aggregate
principal amount of Tranche B-2 Term Loans under the Credit Agreement, and such
Reallocated Term Loans shall promptly (but not later than 30 days following the
Second Amendment Effective Date (or such later date as may be agreed to by the
Fronting Bank in its sole discretion)) thereafter be purchased by Tranche B-2
Lenders (those Tranche B-2 Lenders other than the Existing Term Lenders, the
“New Lenders”) Non-Converting Lenders, and Existing Term Lenders that have
elected to purchase additional Tranche B-2 Term Loans, each in accordance with
such Tranche B-2 Lenders’ respective Tranche B-2 Term Loan Commitment and as
allocated by RBC Capital Markets in its capacity as a Lead Arranger (the “Lead
Arranger”) hereunder (in each case, subject to the prior written consent of the
Borrower); and

WHEREAS, contemporaneously with the effectiveness of the Tranche B-2 Term
Commitments on the Second Amendment Effective Date, the Borrower wishes to
(a) make certain amendments to the Existing Credit Agreement to provide for the
incurrence of the Tranche B-2 Term Loans and (b) make certain other
modifications to the Existing Credit Agreement set forth herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1. Existing Credit Agreement Amendments. Effective as of the Second Amendment
Effective Date, the Existing Credit Agreement is hereby amended as follows:

 

  (a) Global Amendments to Certain Definitions. Each reference to “Tranche B-1
Term Loan” and “Tranche B-1 Term Loans”, as applicable, contained in
Section 1.07(a) and Section 2.10 is replaced with a reference to “Tranche B-2
Term Loan” or “Tranche B-2 Term Loans”, as appropriate.

 

  (b) Section 1.01 of the Existing Credit Agreement is hereby amended by
inserting the following new definitions in their correct alphabetical order:

“Second Amendment” means that certain Second Amendment to this Agreement, dated
as of June 19, 2018, among the Borrower, the other Loan Parties party thereto,
the Lenders party thereto, and the Administrative Agent.

“Second Amendment Effective Date” means the “Second Amendment Effective Date”
under and as defined in the Second Amendment.

 

3



--------------------------------------------------------------------------------

“Tranche B-2 Term Commitments” means the “Tranche B-2 Term Commitments” as
defined in Second Amendment.

“Tranche B-2 Term Loans” means the “Tranche B-2 Term Loans” as defined in Second
Amendment.

“Tranche B-2 Term Loan Lender” means any Lender with a Tranche B-2 Term Loan
Commitment or an outstanding Tranche B-2 Term Loan.

 

  (c) The definition of “Term Maturity Date” set forth in Section 1.01 of the
Existing Credit Agreement is hereby amended in its entirely with the following:

“Term Maturity Date” means April 15, 2025 (or, with respect to any Term Lender
that has the maturity date of its Term Loans pursuant to a Permitted Amendment,
the extended maturity date set forth in any such Loan Modification Agreement
with respect thereto).

 

  (d) Section 2.01 of the Existing Credit Agreement is hereby amended by adding
the following new clause (c) at the end thereof:

“(c) Subject to the terms and conditions set forth herein and in the Second
Amendment, each Tranche B-2 Term Loan Lender with a Tranche B-2 Term Commitment
severally made or exchanged, as applicable, on the Second Amendment Effective
Date, agrees to make a Tranche B-2 Term Loan to the Borrower denominated in
Dollars in an amount equal to such Tranche B-2 Term Loan Lender’s Tranche B-2
Term Commitment. The Borrower may make only one borrowing under the Tranche B-2
Term Commitments, which shall be on the Second Amendment Effective Date. Each
Lender’s Tranche B-2 Term Commitment shall terminate immediately and without
further action on the Second Amendment Effective Date after giving effect to the
funding of such Lender’s Tranche B-2 Term Commitment on such date. Amounts
borrowed under this Section 2.01(b) and repaid or prepaid may not be reborrowed.
Tranche B-2 Term Loans may be ABR Loans or Eurodollar Loans, as further provided
herein.”

 

  (e) Section 2.10(a) of the Credit Agreement is hereby amended by replacing the
repayment schedule contained therein in its entirety with the following:

 

Payment Date

   Amortization Payment  

June 30, 2018

     N/A  

September 30, 2018

   $ 1,000,000  

December 31, 2018

   $ 1,000,000  

March 31, 2019

   $ 1,000,000  

June 30, 2019

   $ 1,000,000  

September 30, 2019

   $ 1,000,000  

December 31, 2019

   $ 1,000,000  

March 31, 2020

   $ 1,000,000  

June 30, 2020

   $ 1,000,000  

 

4



--------------------------------------------------------------------------------

September 30, 2020

   $ 1,000,000  

December 31, 2020

   $ 1,000,000  

March 31, 2021

   $ 1,000,000  

June 30, 2021

   $ 1,000,000  

September 30, 2021

   $ 1,000,000  

December 31, 2021

   $ 1,000,000  

March 31, 2022

   $ 1,000,000  

June 30, 2022

   $ 1,000,000  

September 30, 2022

   $ 1,000,000  

December 31, 2022

   $ 1,000,000  

March 31, 2023

   $ 1,000,000  

June 30, 2023

   $ 1,000,000  

September 30, 2023

   $ 1,000,000  

December 31, 2023

   $ 1,000,000  

March 31, 2024

   $ 1,000,000  

June 30, 2024

   $ 1,000,000  

September 30, 2024

   $ 1,000,000  

December 31, 2024

   $ 1,000,000  

March 31, 2025

   $ 1,000,000  

 

  (f) Section 2.11(d) of the Existing Credit Agreement is hereby amended by
replacing “December 31, 2018” with “December 31, 2019”.

 

2. Tranche B-2 Term Loans. Subject to the terms and conditions set forth herein,
each Tranche B-2 Term Loan Lender severally agrees to exchange Existing Term
Loans for Tranche B-2 Term Loans and/or make Tranche B-2 Term Loans to the
Borrower in a single borrowing in Dollars on the Second Amendment Effective
Date. The Tranche B-2 Term Loans shall be subject to the following terms and
conditions:

 

  (a) Terms Generally. Other than as set forth herein, for all purposes under
the Credit Agreement and the other Loan Documents, the Tranche B-2 Term Loans
shall have the same terms as the Tranche B-1 Term Loans under the Existing
Credit Agreement and shall be treated for purposes of voluntary and mandatory
prepayments and all other terms as Tranche B-1 Term Loans under the Existing
Credit Agreement.

 

  (b) Proposed Borrowing. Notwithstanding any other provisions of the Credit
Agreement or any other Loan Document to the contrary, solely for purposes of the
Tranche B-2 Loans to be borrowed by the Borrower on the Second Amendment
Effective Date, this Amendment shall constitute a Borrowing Request by the
Borrower to borrow the Tranche B-2 Term Loans from the Tranche B-2 Term Loan
Lenders under the Credit Agreement.

 

5



--------------------------------------------------------------------------------

  (c) New Lenders. Each New Lender (i) confirms that it has received a copy of
the Existing Credit Agreement and the other Loan Documents and the exhibits and
schedules thereto, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Amendment and the
Credit Agreement; (ii) agrees that it will, independently and without reliance
upon the Administrative Agent, or the Lead Arranger or any Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it will perform all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender, as the case may be, in each case, in accordance
with the terms thereof as set forth in the Credit Agreement. Each New Lender
acknowledges and agrees that it shall become a “Tranche B-2 Term Loan Lender”
and a “Term Lender” under, and for all purposes of, the Credit Agreement and the
other Loan Documents, and shall be subject to and bound by the terms thereof,
and shall have all rights of a “Tranche B-2 Term Loan Lender” and a “Term
Lender” thereunder.

 

  (d) Credit Agreement Governs. Except as set forth in this Amendment, the
Tranche B-2 Term Loans shall otherwise be subject to the provisions of the
Credit Agreement and the other Loan Documents.

 

  (e) Exchange Mechanics.

 

  (i) On the Second Amendment Effective Date, upon the satisfaction or waiver
(by the Lead Arranger) of the conditions set forth in Section 5 hereof, the
outstanding principal amount of Existing Term Loans of each Converting Lender
exchanged pursuant to this Amendment shall be deemed to be exchanged for an
equal outstanding principal amount of Tranche B-2 Term Loans under the Credit
Agreement. Such exchange shall be effected by book entry in such manner, and
with such supporting documentation, as may be reasonably determined by the
Administrative Agent in its sole discretion in consultation with the Borrower.
It is acknowledged and agreed that each Converting Lender has agreed to accept
as satisfaction in full of its right to receive payment on the outstanding
amount of Existing Term Loans of such Converting Lender the conversion of its
Existing Term Loans into Tranche B-2 Term Loans in accordance herewith, in lieu
of the prepayment amount that would otherwise be payable by the Borrower
pursuant to the Credit Agreement in respect of the outstanding amount of
Existing Term Loans of such Converting Lender. Notwithstanding anything to the
contrary herein or in the Credit Agreement, each Converting Lender hereby waives
any rights or claims to compensation pursuant to Section 2.16 of the Credit
Agreement in respect of its Existing Term Loans exchanged for Tranche B-2 Term
Loans.

 

  (ii)

(A) To the extent there exist any Reallocated Term Loans, the Fronting Bank
shall be deemed to exchange on the Second Amendment Effective Date such
Reallocated Term Loans on a cashless settlement basis for an equal aggregate
principal amount of Tranche B-2 Term Loans under the Credit Agreement and
(B) promptly following the Second Amendment Effective Date (but not later than
30 days following the Second Amendment Effective Date (or such later date as may

 

6



--------------------------------------------------------------------------------

  be agreed to by the Fronting Bank in its sole discretion)), each New Lender,
each Non-Converting Lender and each Existing Term Lender purchasing additional
Tranche B-2 Term Loans shall purchase from the Fronting Bank the Tranche B-2
Term Loans (i) exchanged for or applied to the repayment of such Reallocated
Term Loans or (ii) constituting 2018 Incremental Term Loans, in each case as
directed by the RBC Capital Markets in its capacity as a Lead Arranger
hereunder, in accordance with such Tranche B-2 Term Lender’s Tranche B-2 Term
Loan Commitment and as allocated by the RBC Capital Markets in its capacity as a
Lead Arranger hereunder. Purchases and sales of Reallocated Term Loans, 2018
Incremental Term Loans and Tranche B-2 Term Loans shall be without
representations from the Fronting Bank other than as provided for in the
relevant Assignment and Assumption.

 

3. Effective Date Conditions. This Amendment will become effective on the date
(the “Second Amendment Effective Date”), on which each of the following
conditions have been satisfied (or waived by the Lead Arranger) in accordance
with the terms therein:

 

  (a) the Administrative Agent (or its counsel) shall have received from each of
the Borrower, the other Loan Parties party hereto and the Participating Lenders,
either (i) a counterpart of this Amendment signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed counterpart of
this Amendment) that such party has signed a counterpart to this Amendment
(which, in the case of the Participating Lenders, may be in the form of a
Tranche B-2 Participation Notice);

 

  (b) the Administrative Agent shall have received fully executed and delivered
Tranche B-2 Term Loan Commitments from Tranche B-2 Term Lenders representing
100% of the aggregate principal amount of the Tranche B-2 Term Loans;

 

  (c) the Administrative Agent shall have received a certificate of each Loan
Party, dated as of the Second Amendment Effective Date and executed by a
secretary, assistant secretary or other senior officer (as the case may be)
thereof (A) certifying and attaching the resolutions or similar consents adopted
by such Loan Party approving or consenting to this Amendment and the Tranche B-2
Term Loans, (B) certifying that the certificate or articles of organization or
formation and by-laws or operating (or limited liability company) agreement of
such Loan Party either (x) have not been amended since the Closing Date or
(y) are attached as an exhibit to such certificate, and (C) certifying as to the
incumbency and specimen signature of each officer executing this Amendment and
any related documents on behalf of such Loan Party ;

 

  (d) the Administrative Agent shall have received a certificate of the Borrower
certifying as to the matters set forth in clauses (f) and (g) below;

 

  (e) (i) the Administrative Agent shall have received all fees and other
amounts previously agreed to in writing by the Lead Arranger and the Borrower to
be due on or prior to the Second Amendment Effective Date, including, to the
extent invoiced at least three Business Days prior to the Second Amendment
Effective Date (or such later date as is reasonably agreed by the Borrower),
including legal fees and expenses and the fees and expenses of any other
advisors in accordance with the terms of the Credit Agreement and (ii) all
accrued interest and fees in respect of the Existing Term Loans outstanding
immediately prior to effectiveness of this Amendment shall have been paid;

 

7



--------------------------------------------------------------------------------

  (f) the representations and warranties in Section 6 of this Amendment shall be
true and correct in all material respects on and as of the Second Amendment
Effective Date; provided that, (A) in the case of any such representation and
warranty which expressly relates to a given date or period, such representation
and warranty shall be true and correct in all material respects as of the
respective date or for the respective period, as the case may be and (B) if any
such representation and warranty is qualified by “material”, “material adverse
effect” or similar term or qualification such representation and warranty shall
be true and correct in all respects;

 

  (g) no Default or Event of Default shall exist on the Second Amendment
Effective Date before or after giving effect to the effectiveness of this
Amendment and the incurrence of the Tranche B-2 Term Loans;

 

  (h) the Administrative Agent shall have received a certificate dated as of the
Second Amendment Effective Date in substantially the form of Exhibit P to the
Credit Agreement from the chief financial officer (or other officer with
reasonably equivalent responsibilities) of the Borrower certifying as to the
matters set forth therein;

 

  (i) the Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent and the Lenders and dated as of the
Second Amendment Effective Date) of Winston & Strawn LLP, New York and Delaware
counsel for the Loan Parties, in form and substance reasonably satisfactory to
the Administrative Agent;

 

  (j) the Administrative Agent shall have received (on behalf of the New
Lenders) all documentation at least three Business Days prior to the Second
Amendment Effective Date and other information about the Loan Parties that shall
have been reasonably requested in writing at least ten Business Days prior to
the Second Amendment Effective Date and the Administrative Agent has reasonably
determined is required by United States regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation Title III of the USA Patriot Act; and

 

  (k) To the extent the Borrower qualifies as a “legal entity customer” under 31
C.F.R. § 1010.230, the Borrower shall have delivered a certification regarding
beneficial ownership with respect to itself as required by 31 C.F.R. § 1010.230.

 

4. ABL/Term Loan Intercreditor Agreement Amendment Authorization. The Lenders
hereby agree that, upon the occurrence of the Second Amendment Effective Date,
the Administrative Agent is, on behalf of the lenders, expressly authorized to
enter into an amendment to the terms of the ABL/Term Loan Intercreditor
Agreement (the “Intercreditor Amendment”) to replace the reference to
“$165,000,000” contained in clause (i) of the definition of “Maximum ABL
Facility Amount” contained therein with a reference to “$220,000,000”. The
Lenders hereby further agree that they shall continue to be bound by the terms
of the ABL/Term Loan Intercreditor Agreement, as amended by the Intercreditor
Amendment.

 

5. Representations and Warranties. By its execution of this Amendment, each Loan
Party hereby represents and warrants that:

 

  (a) such Loan Party has all requisite organizational power and authority to
make, deliver and perform its obligations under this Amendment and has taken all
necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment;

 

8



--------------------------------------------------------------------------------

  (b) such Loan Party has duly executed and delivered this Amendment and this
Amendment constitutes the legal, valid and binding obligation of such Loan Party
enforceable in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of good faith and fair
dealing;

 

  (c) no material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment,
except for (a) the approvals, consents, exemptions, authorizations, actions,
notices and filings that have been duly obtained, taken, given or made and are
in full force and effect and (b) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make would not reasonably be expected to have a Material Adverse
Effect;

 

  (d) the execution, delivery and performance of this Amendment by the Loan
Parties hereto will not (a) contravene the terms of the Organizational Documents
of the Loan Parties, (b) violate any material order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Loan Party or
its property is subject or violate any applicable material Law except to the
extent that such breach, contravention or violation would not reasonably be
expected to have a Material Adverse Effect or (c) breach or result in a default
under (i) the ABL Credit Agreement or the ABL/Term Loan Intercreditor Agreement
or (ii) any other material contractual obligation to which such Loan Party is a
party or is otherwise bound which violation, except in the case of this clause
(c) to the extent that such breach or default would not reasonably be expected
to result in a Material Adverse Effect; and

 

  (e) both immediately before and after giving effect to the Second Amendment
Effective Date and the incurrence and/or exchange of the Tranche B-2 Term Loans,
(i) the representations and warranties of the Loan Parties set forth in the
Credit Agreement and the other Loan Documents shall be true and correct in all
material respects (or, in the case of any such representation and warranty that
is qualified by “material”, “material adverse effect” or a similar term, in all
respects), in each case, on and as of the Second Amendment Effective Date with
the same effect as though such representations and warranties had been made on
and as of the Second Amendment Effective Date, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (or, in the case of any such representation and warranty that is
qualified by “material”, “material adverse effect” or a similar term, in all
respects) as of such earlier date and (ii) no Default or Event of Default shall
have occurred and be continuing on the Second Amendment Effective Date or would
result from the consummation of this Amendment and the transactions contemplated
hereby.

 

6. Use of Proceeds. The proceeds of the Tranche B-2 Term Loans shall be applied
(i) first, in exchange for or to prepay in full the aggregate principal amount
of the Existing Term Loans outstanding on the Second Amendment Effective Date in
accordance with the terms hereof and (ii) thereafter, for any other purposes not
otherwise inconsistent with the Credit Agreement.

 

9



--------------------------------------------------------------------------------

7. Reaffirmation of the Loan Parties; Reference to and Effect on the Credit
Agreement and the other Loan Documents.

 

  (a) Each Loan Party hereby consents to the amendment of the Credit Agreement
effected hereby and confirms and agrees that, notwithstanding the effectiveness
of this Amendment, each Loan Document to which such Loan Party is a party is,
and the obligations of such Loan Party contained in the Credit Agreement, this
Amendment or in any other Loan Document to which it is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects, in each case as amended by this Amendment. For greater
certainty and without limiting the foregoing, each Loan Party hereby confirms
that the existing security interests and/or guarantees granted by such Loan
Party in favor of the Secured Parties pursuant to the Loan Documents in the
Collateral described therein shall continue to secure the obligations of the
Loan Parties under the Credit Agreement and the other Loan Documents as and to
the extent provided in the Loan Documents. Except as specifically amended by
this Amendment, the Credit Agreement and the other Loan Documents shall remain
in full force.

 

  (b) Except to the extent expressly set forth in this Amendment, the execution,
delivery and performance of this Amendment shall not constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of any Agent
or Lender under, the Credit Agreement or any of the other Loan Documents.

 

  (c) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Amendment”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

 

8. Prepayment Notice. The Participating Lenders and the Fronting Bank party
hereto, which constitute the Required Lenders, and the Administrative Agent
hereby waive the requirement under Section 2.11(f) of the Credit Agreement to
provide notice to the Administrative Agent not less than three Business Days
prior to the prepayment of the Existing Term Loans that are Eurodollar Loans and
not less than one Business Day prior to the prepayment of the Existing Term
Loans that are ABR Loans contemplated herein. It is understood and agreed that
notwithstanding any provisions of the Credit Agreement or any other Loan
Document to the contrary this Amendment shall serve as the notice referred to in
Section 2.11(f) of the Credit Agreement.

 

9. Notice of Refinancing. Pursuant to this Amendment, the Borrower hereby
requests a Borrowing of Tranche B-2 Term Loans in an aggregate principal amount
of $397,750,000 with such Borrowing to be made on the Second Amendment Effective
Date and to have an Interest Period of one month.

 

10. Notice. For purposes of the Credit Agreement, the initial notice address of
each New Lender shall be as separately identified to the Administrative Agent.

 

11. Tax Forms. For each New Lender, delivered herewith to the Administrative
Agent are such forms, certificates or other evidence with respect to United
States federal income tax withholding matters as such New Lender may be required
to deliver to the Administrative Agent pursuant to Section 2.17 of the Credit
Agreement.

 

12. Recordation of the New Loans. Upon execution and delivery hereof, the
Administrative Agent will record the Tranche B-2 Term Loans made by each
Participating Lender in the Register.

 

10



--------------------------------------------------------------------------------

13. Amendment, Modification and Waiver. This Amendment may not be amended,
modified or waived except as permitted by Section 9.02 of the Credit Agreement.

 

14. Integration. This Amendment, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Lead Arranger and/or the
Administrative Agent or the syndication of the Tranche B-2 Term Loans and
commitments related thereto constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Amendment shall not constitute a novation of any amount owing under
the Credit Agreement and all amounts owing in respect of principal, interest,
fees and other amounts pursuant to the Credit Agreement and the other Loan
Documents shall, to the extent not paid or exchanged on or prior to the Second
Amendment Effective Date, continue to be owing under the Credit Agreement or
such other Loan Documents until paid in accordance therewith.

 

15. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. SECTION 9.09 OF THE CREDIT AGREEMENT IS HEREBY INCORPORATED BY
REFERENCE INTO THIS AMENDMENT AS IF SUCH PROVISION WERE SET FORTH IN FULL HEREIN
MUTATIS MUTANDIS AND SHALL APPLY HERETO.

 

16. Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

17. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

18. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

19. Loan Document. On and after the Second Amendment Effective Date, this
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

11



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above.

 

INSTALLED BUILDING PRODUCTS, INC. By:   /s/ Michael T. Miller Name:   Michael T.
Miller Title:   Executive Vice President and Chief Financial Officer

[Signature Page to Second Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ACCURATE INSULATION LLC

ACCURATE INSULATION OF COLORADO, LLC

ACCURATE INSULATION OF DELAWARE, LLC

ACCURATE INSULATION OF UPPER MARLBORO, LLC

ALL CONSTRUCTION SERVICES, LLC

ALL IN ONE & MOORE BUILDING SYSTEMS, LLC

ALPHA INSULATION & WATER PROOFING COMPANY

ALPHA INSULATION & WATER PROOFING, INC.

ALPINE INSULATION I, LLC

AMERICAN INSULATION & ENERGY SERVICES, LLC

ANY SEASON INSULATION, LLC

APPLE VALLEY INSULATION, A BDI COMPANY, INC.

B-ORGANIZED INSULATION, LLC

BAYTHERM INSULATION, LLC

BDI INSULATION OF IDAHO FALLS, INC.

BDI INSULATION OF SALT LAKE, L.L.C

BER ENERGY SERVICES, LLC

BIG CITY INSULATION, INC.

BIG CITY INSULATION OF IDAHO, INC.

BROKEN DRUM OF BAKERSFIELD, INC.

BROKEN DRUM INSULATION VISALIA, INC.

BUILDERS INSTALLED PRODUCTS OF MAINE, LLC

BUILDERS INSTALLED PRODUCTS OF NEW HAMPSHIRE, LLC

BUILDERS INSTALLED PRODUCTS OF NEW YORK, LLC

BUILDERS INSTALLED PRODUCTS OF VERMONT, LLC

BUILDING MATERIALS FINANCE, INC.

CLS INSULATION, LLC

CORNHUSKER INSULATION, LLC

C.Q. INSULATION, INC.

EAST COAST INSULATORS II, LLC

EASTERN CONTRACTOR SERVICES LIMITED LIABILITY COMPANY

ECOLOGIC ENERGY SOLUTIONS, LLC

EDWARDS/MOONEY & MOSES, LLC

EMPER HOLDINGS, LLC

FIBERCLASS INSULATION, LLC

FORT WAYNE URETHANE, LLC

GARAGE DOOR SYSTEMS, LLC

GOLD INSULATION, INC.

G-T-G, LLC

HORIZON ELECTRIC SERVICES, LLC

HINKLE INSULATION & DRYWALL COMPANY, INCORPORATED

IBHL A HOLDING COMPANY, INC.

IBHL B HOLDING COMPANY, INC.

IBHL II-A HOLDING COMPANY, INC.

By:   /s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Second Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

IBHL II-B HOLDING COMPANY, INC.

IBP ARCTIC EXPRESS, LLC

IBP ASSET, LLC

IBP ASSET II, LLC

IBP CORPORATION HOLDINGS, INC.

IBP EXTERIORS, INC.

IBP HOLDINGS, LLC

IBP HOLDINGS II, LLC

IBP OF MANSFIELD, LLC

IBP OF OKLAHOMA, LLC

IBP OF SAN ANTONIO, LLC

IBP OF TOLEDO, LLC

IBP TEXAS ASSETS I, LLC

IBP TEXAS ASSETS II, LLC

IBP TEXAS ASSETS III, LLC

INSTALLED BUILDING PRODUCTS, LLC

INSTALLED BUILDING PRODUCTS II, LLC

INSTALLED BUILDING PRODUCTS OF HOUSTON, LLC

INSTALLED BUILDING PRODUCTS—PORTLAND, LL

INSTALLED BUILDING SOLUTIONS II, LLC

INSULATION NORTHWEST, LLC

INSULATION WHOLESALE SUPPLY, LLC

INSULVAIL, LLC

KEY INSULATION OF AUSTIN, LLC

KEY INSULATION OF SAN ANTONIO, LLC

LAKESIDE INSULATION, LLC

LAYMAN BROTHERS INSULATION, LLC

LKS TRANSPORTATION, LLC

LOVEDAY INSULATION, LLC

M&D INSULATION, LLC

MAP INSTALLED BUILDING PRODUCTS OF SAGAMORE, LLC

MAP INSTALLED BUILDING PRODUCTS OF SEEKONK, LLC

MARV’S INSULATION, INC.

METRO HOME INSULATION, LLC

MID SOUTH CONSTRUCTION AND BUILDING PRODUCTS, INC.

MIG BUILDING SYSTEMS, LLC

MIG BUILDING SYSTEMS OF EAST SYRACUSE, LLC

MOMPER INSULATION OF CROWN POINT, LLC

MOMPER INSULATION OF ELKHART, LLC

MOMPER INSULATION OF FORT WAYNE, LLC

NORTHWEST INSULATION, LLC

OJ INSULATION HOLDINGS, INC.

PACIFIC PARTNERS INSULATION NORTH, A BDI COMPANY, LLC

PACIFIC PARTNERS INSULATION SOUTH, A BDI COMPANY, LLC

PARKER INSULATION AND BUILDING PRODUCTS, LLC

By:   /s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Second Amendment To First Lien Credit Agreement]



--------------------------------------------------------------------------------

PEG, LLC

RAJAN, LLC

ROCKFORD INSULATION, LLC

SIERRA INSULATION CONTRACTORS II, LLC

SOUTHERN INSULATORS, LLC

SPEC 7 INSULATION CO., LLC

SUPERIOR INSULATION, LLC

SUPERIOR INSULATION SERVICES, LLC

TCI CONTRACTING, LLC

TCI CONTRACTING OF CHARLESTON, LLC

TCI CONTRACTING OF HILTON HEAD, LLC

TCI CONTRACTING OF KENTUCKY, LLC

TCI CONTRACTING OF MEMPHIS, LLC

TCI CONTRACTING OF NASHVILLE, LLC

TCI CONTRACTING OF THE GULF, LLC

THERMAL CONTROL INSULATION, LLC

TIDEWATER INSULATORS, LLC

TOWN BUILDING SYSTEMS, LLC

TRILOK INDUSTRIES, INC.

U.S. INSULATION CORP.

WATER-TITE COMPANY, LLC

WILSON INSULATION COMPANY, LLC

ELITE SPRAY FOAM OF LAS VEGAS, LLC

ASTRO INSULATION OF ILLINOIS, LLC

ENERGY SAVERS OF LOUISVILLE, LLC

A+ INSULATION OF KANSAS CITY, LLC

SUBURBAN INSULATION, INC.

ROCKET INSULATION, LLC

ADVANCED INSULATION, LLC

GREEN STAR PLUS INSULATION, LLC

INSTALLED BUILDING MATERIAL SUPPLY, LLC

By:   /s/ Michael T. Miller

Name:   Michael T. Miller Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Second Amendment To First Lien Credit Agreement]



--------------------------------------------------------------------------------

GOLD STAR INSULATION, L.P.   By: Gold Insulation, Inc., its General Partner  
By:   /s/ Michael T. Miller

  Name:   Michael T. Miller   Title:   Executive Vice President and
Chief Financial Officer

 

OJ INSULATION, L.P.   By: OJ Insulation Holdings, Inc., its General Partner  
By:   /s/ Michael T. Miller

  Name:   Michael T. Miller   Title:   Executive Vice President and
Chief Financial Officer

[Signature Page to Second Amendment To First Lien Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative Agent By:   /s/ Ann Hurley   Name: Ann,
Hurley   Title:   Manager, Agency

[Signature Page to Second Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Fronting Bank By:   /s/ James S. Wolfe   Name: James S.
Wolfe   Title:   Managing Director  

            Head of Global Leveraged Finance

[Signature Page to Second Amendment to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Tranche B-2 Participation Notice

Royal Bank of Canada, as Administrative Agent

20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4 Canada

Attention:          Manager, Agency Services

Telephone:        (416) 842-5196

Fax:                   (416) 842-4023

INSTALLED BUILDING PRODUCTS, INC.

Tranche B-2 Participation Notice

Ladies and Gentlemen:

Reference is made to the Second Amendment (the “Amendment”) to that certain Term
Loan Credit Agreement, dated as of April 13, 2017 (as amended by that First
Amendment to the Term Loan Credit Agreement, dated as of November 30, 2017, and
as may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among INSTALLED
BUILDING PRODUCTS, INC. (the “Borrower”), the Lenders party thereto from time to
time and ROYAL BANK OF CANADA (“RBC”), as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise specified herein,
capitalized terms used but not defined herein are used as defined in the
Amendment.

By delivery of this letter agreement (this “Tranche B-2 Participation Notice”),
each of the undersigned (each a “Participating Lender”), hereby irrevocably
consents to the Amendment and the amendment of the Credit Agreement contemplated
thereby and (check as applicable):

 

NAME OF PARTICIPATING LENDER:  

 

AMOUNT OF EXISTING TERM LOANS OF  SUCH PARTICIPATING LENDER:
$                    

 

☐ Cashless Settlement Option. Hereby (i) elects, upon the Second Amendment
Effective Date, to exchange the full amount (or such lesser amount as may be
allocated by the Lead Arranger) of the outstanding Existing Term Loans of such
Participating Lender for an equal outstanding amount of Tranche B-2 Term Loans
under the Credit Agreement and (ii) represents and warrants to the
Administrative Agent that it has the organizational power and authority to
execute, deliver and perform its obligations under this Tranche B-2
Participation Notice and the Amendment (including, without limitation, with
respect to any exchange contemplated hereby) and has taken all necessary
corporate and other organizational action to authorize the execution, delivery
and performance of this Tranche B-2 Participation Notice and the Amendment.

 

☐

Cash Settlement Option. Hereby (i) elects to have the full amount (or such
lesser amount as may be allocated by the Lead Arranger) of the outstanding
Existing Term Loans of such Participating Lender repaid or purchased and agrees
to promptly (but in any event, on or prior to the date that is 30 days following
the Second Amendment Effective Date) purchase (via assignment and assumption) an
equal amount of Tranche B-2 Term Loans and (ii) represents and warrants to the
Administrative Agent that it has the organizational power



--------------------------------------------------------------------------------

  and authority to execute, deliver and perform its obligations under this
Tranche B-2 Participation Notice and the Amendment (including, without
limitation, with respect to any exchange contemplated hereby) and has taken all
necessary corporate and other organizational action to authorize the execution,
delivery and performance of this Tranche B-2 Participation Notice and the
Amendment.

[Signature Page Follows]



--------------------------------------------------------------------------------

Very truly yours,                                     
                            ,

By:           Name:     Title:

By:           Name:     Title:

[Signature Page to Tranche B-2 Participation Notice]